DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-28, 41, and 43-45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 6,916,160 to Obara (Obara hereinafter).
Regarding claim 21, Obara teaches a blower comprising: a housing (1) defining an interior space, the housing comprising: an inlet (left in Fig. 3); an outlet (right in Fig. 3); a first, left side and a second right side joined by a sidewall (1), the interior space at least partially between the first and second side; and a radially extending channel (containing 14, see Fig. 2) comprising an outer end and an inner end, the radially extending channel at least partially formed by the second side; an electric motor assembly (3) disposed within the interior space, the electric motor assembly configured to rotate an impeller (6) to draw fluid from the inlet to the outlet; a wire (14) configured to supply electric power to the electric motor assembly, the wire extending from outside the housing into the interior space, a portion of the wire passing through the radially extending channel between the outer and inner ends; a bridge (10) positioned proximate the inner end of the radially extending channel, the bridge extending between sides of the radially extending channel, the bridge configured to retain the wire relative to the radially extending channel; an arm (see below) positioned proximate the outer end of the radially extending channel, the arm extending along the sidewall of the housing, the arm configured to retain the wire 

    PNG
    media_image1.png
    335
    484
    media_image1.png
    Greyscale

Regarding claim 22, Obara teaches that, due to the presence of the wire (14), the cover necessarily has a lesser thickness than the adjacent section of housing.
Regarding claim 23, Obara teaches that the housing comprises an exterior surface on the second side, the exterior surface comprising a recess (4a), the recess configured to receive the cover, the exterior surface on the second side of the housing opposite the interior space.
Regarding claim 24, Obara teaches, as shown in Fig. 4, that the cover is generally flush.
Regarding claim 25, Obara teaches that the radially extending channel comprises an opening into the interior space of the housing, e.g. on either radial side of the cover or at the root adjacent 10.
Regarding claim 26, Obara teaches that the portion of the wire that passes through the radially extending channel is fully axially received in the radially extending channel (as no protrusion of the wire is shown in Fig 4).
Regarding claim 27, Obara teaches that the housing further comprises an interior surface (radially outward face of 4a) on the second side, the interior surface radially outwardly facing the interior space wherein the radially extending channel is formed by an opening of the interior surface on the second side of the housing.
Regarding claim 28, Obara teaches, as shown in Fig. 2, that the radially extending channel comprises a first opening at the outer end and a second opening at the inner end, wherein the wire extends from outside the housing into the interior space through the first opening, and wherein the portion of the wire passing through the radially extending channel between the outer and inner ends passes through the first and second openings, respectively.
Regarding claim 41, Obara teaches that the arm is positioned radially separate from the bridge such that the arm and the bridge are configured to retain different portions of the wire.
Regarding claim 43, Obara teaches that the wire extends through the channel radially between the bridge and the cover.
Regarding claim 44, Obara teaches that the cover is configured to be separated from the second side, at least by cutting.
Regarding claim 45, Obara teaches that the impeller is positioned in the interior space between the first and second sides.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obara in view of US PGPub 2013/0028765 to Yokozawa et al. (Yokozawa).
Regarding claim 29, Obara illustrates two wires.  Obara does not specifically teach that the wires are configured to supply power to the motor or that the wires are separated by a projection on the arm.  Yokozawa teaches another electric fluid mover generally, and particularly teaches that wires (7) are provided to power the motor (paragraph 90) and are separated by a structure (83) at the radially outer end of the housing to fix the wires (paragraph 85).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a structure as taught by Yokozawa to the fan of Obara as part of as a substitute for the arm thereof in order to fix the wires and to provide wires configured to power the motor of Obara in order to drive the device.
Regarding claim 30, Obara illustrates two wires.  Obara does not specifically teach that the wires are configured to supply power to the motor or that the wires are separated by a projection on the arm.  Yokozawa teaches another electric fluid mover generally, and particularly teaches that wires (7) are provided to power the motor (paragraph 90) and are separated by a structure (82) at the sidewall of the housing to fix the wires (paragraph 85).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a structure as taught by Yokozawa to the fan of Obara opposite the arm thereof in order to fix the wires and to provide wires configured to power the motor of Obara in order to drive the device.
Regarding claim 31, Obara teaches a blower comprising: a housing (1) defining an interior space, the housing comprising: an inlet (left in Fig. 3); an outlet (right in Fig. 3); a first, left side and a second, right side joined by a sidewall (14); and a channel (containing 14) comprising an outer end and an inner end, at least a portion of the channel extending in the interior space along the first side; an electric motor assembly (3) disposed within the interior space, the electric motor assembly configured to rotate an impeller (6) to draw fluid from the inlet to the outlet; a wire (14) extending from outside the housing 
Regarding claim 32, Obara teaches that, due to the presence of the wire (14), the cover necessarily has a lesser thickness than the adjacent section of housing.
Regarding claim 33, Obara teaches that the housing comprises an exterior surface on the second side, the exterior surface comprising a recess (4a), the recess configured to receive the cover, the exterior surface on the second side of the housing opposite the interior space.
Regarding claim 34, Obara teaches, as shown in Fig. 4, that the cover is generally flush.
Regarding claim 35, Obara teaches that the radially extending channel comprises an opening into the interior space of the housing, e.g. on either radial side of the cover or at the root adjacent 10.
Regarding claim 36, Obara teaches that the portion of the wire that passes through the radially extending channel is fully axially received in the radially extending channel (as no protrusion of the wire is shown in Fig 4).
Regarding claim 37, Yokozawa teaches two retaining structures (82, 83) for fixing the wires (paragraph 85).  Therefore, it would have been obvious to one of ordinary skill in the art to use both to fix the wires of Obara.
Regarding claims 38 and 39, Yokozawa teaches two conductors for power (power supply and ground, paragraph 90) and upper and lower separation members (82, 83 and parts thereof) for fixing and separating the wires (7).  Therefore, it would have been obvious to one of ordinary skill in the art to provide separation members as taught by Yokozawa to the blower of Obara in order to fix and separate the conducting wires thereof.
Regarding claim 40, Obara teaches a blower comprising: a housing (1) defining an interior space, the housing comprising: an inlet (left in Fig. 3); an outlet (right in Fig. 3); a first, left side and a second, right side joined by a sidewall (14); and a channel (containing 14) comprising an outer end and an inner end, the channel in the second side of the housing; an electric motor assembly (3) disposed within the interior space, the electric motor assembly configured to rotate an impeller (6) to draw fluid from the inlet to the outlet; a conductor (14) configured (per Yokozawa) to supply electric power to the electric motor assembly, the conductor extending from outside the housing into the interior space, a portion of the conductor passing through the channel between the outer and inner ends; and a cover (see annotated Fig. 2 above) positioned on the second side of the housing over the channel, the portion of the conductor at the inner end of the channel extending through the channel between the interior space and the cover.

Claim 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obara in view of US Patent 5,436,519 to Takahashi et al. (Takahashi).
Regarding claim 42, Obara teaches the limitations of claim 41 from which claim 42 depends, but does not teach a second bridge.  Takahashi teaches another blower generally, and particularly teaches .

Response to Arguments
Applicant’s arguments, see page 8, filed 29 June 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Obara.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3 December 2021